Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on 06/13/2019. This action is in response to amendments and remarks filed on 07/24/2022. In the current amendments, claim 1, 5 and 6 are amended. Claims 1-7 are pending and have been examined.
In response to amendments and remarks filed on 07/24/2022, the 35 U.S.C. 101 rejection on claims 1, 2 and 4 and the 35 U.S.C. 112(b) have been withdrawn.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of copending Application No. 15/875,575 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the copending Application No. 15/875,575 with obvious wording variations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding Claim 1-7:
Instant Application No. 16/440,064 
Application No. 15/875,575 (reference application)
Claim 1: 
A method for generating a neural network, the method comprising:  






 
   2preparing, by a processor, a plurality of initial neural networks, each of which comprises 3an input layer containing one or more input nodes, a middle layer containing one or more middle 4nodes, and an output layer containing one or more output nodes

   performing supervised training of the output layer of each of the plurality of initial neural networks using a set of training data; and 
 


     5generating, by the processor, a new neural network comprising a new middle layer 6containing one or more middle nodes based on the middle nodes of the middle layers of the 7plurality of initial neural networks.
Claim 8: 
     A computer program product for generating a neural network, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for:

      preparing a plurality of initial neural networks, each of which comprises an input layer containing one or more input nodes, a middle layer containing one or more middle nodes, and an output layer containing one or more output nodes;

performing supervised training of the output layer of each of the plurality of initial neural networks using a set of training data; and


  generating a new neural network comprising a new middle layer containing one or more middle nodes based on the middle nodes of the middle layers of the plurality of initial neural networks.
Claim 2: 
The method as recited in claim 1, wherein the plurality of initial neural networks 2comprises N initial neural networks, N being an integer larger than 1, and wherein the generating 3of the new neural network comprises:  





   4selecting one or more of the middle nodes of the N initial neural networks; and  

   5including the selected one or more middle nodes in the new middle layer of the new 6neural network.
Claim 9:  
    The computer program product as recited in claim 8, wherein the plurality of initial neural networks comprises N initial neural networks, N being an integer larger than 1, and wherein the generating of the new neural network comprises the programming instructions for: 


     Selecting one or more of the middle nodes of the N initial neural networks; and 

  including the selected one or more middle nodes in the new middle layer of the new neural network.
Claim 3: 
     The method as recited in claim 2, wherein the selecting of the one or more of the middle 2nodes of the N initial neural networks comprises: 




    3obtaining K different sets of training data, K being an integer more than 1;  


      4performing supervised training on the N initial neural networks with each of the K 5different sets of training data to obtain K training results for each of the N initial neural networks;  6and 
 


    7selecting at least one of the middle nodes in the middle layer of the N initial neural 8networks using the K training results, such that selected middle nodes contribute to an output 9from the output layer to a greater degree than non-selected middle nodes.
Claim 10: 
    The computer program product as recited in claim 9, wherein the selecting of the one or more of the middle nodes of the N initial neural networks comprises the programming instructions for: 

     obtaining K different sets of training data, K being an integer more than 1; 

      performing supervised training on the N initial neural networks with each of the K different sets of training data to obtain K training results for each of the N initial neural networks; and 

     selecting at least one of the middle nodes in the middle layer of the N initial neural networks using the K training results, such that selected middle nodes contribute to an output from the output layer to a greater degree than non-selected middle nodes.
Claim 4:
The method as recited in claim 2, wherein the middle layer of each of the plurality of 2initial neural network comprises L middle nodes, L being an integer larger than 2, and wherein 3the number of the middle nodes in the new middle layer is equal to or less than L.
Claim 11: 
     The computer program product as recited in claim 9, wherein the middle layer of each of the plurality of initial neural network comprises L middle nodes, L being an integer larger than 2, and wherein the number of the middle nodes in the new middle layer is equal to or less than L.


Claim 5:
 The method as recited in claim 2, wherein the generating of the new neural network further comprises:  P201703879US02Page 23 of 25PATENT



performing unsupervised training on the selected middle nodes, the unsupervised training comprising biasing the middle nodes such that certain middle nodes are avoided.
Claim 12:
     The computer program product as recited in claim 9, wherein the generating of the new neural network further comprises the programming instructions for: 

      performing unsupervised training on the selected middle nodes, the unsupervised training comprising biasing the middle nodes such that certain middle nodes are avoided.
Claim 6: 
     The method as recited in claim 1, wherein the preparing of the plurality of initial neural 2networks comprises:  



     3obtaining N initial conditions, N being an integer larger than 1, each condition 4corresponding to one of the initial neural networks; and 

   5performing unsupervised training of the middle layer of each initial neural network using 6the corresponding initial condition.

     7
Claim 13:  
         The computer program product as recited in claim 8, wherein the preparing of the plurality of initial neural networks comprises the programming instructions for: 

         obtaining N initial conditions, N being an integer larger than 1, each condition corresponding to one of the initial neural networks; and 

     performing unsupervised training of the middle layer of each initial neural network using the corresponding initial condition.  3P201703879US01PATENT


Claim 7: 
      The method as recited in claim 1, wherein the preparing of the plurality of initial neural 2networks comprises:  


     3obtaining M initial conditions, M being an integer larger than 2, each condition 4corresponding to one of M candidate neural networks; 

     5performing unsupervised training of the middle layer of each candidate neural network 6using the corresponding initial condition;  



      7performing supervised training of the output layer of each candidate neural network using 8a set of training data;  


   9evaluating a performance of each candidate neural network; and  

   10selecting N initial neural networks from among the M candidate neural networks using 11 the performances, N being an integer larger than 1 and smaller than M.
Claim 14: 
     The computer program product as recited in claim 8, wherein the preparing of the plurality of initial neural networks comprises the programming instructions for: 

    obtaining M initial conditions, M being an integer larger than 2, each condition corresponding to one of M candidate neural networks; 

     performing unsupervised training of the middle layer of each candidate neural network using the corresponding initial condition;  


     performing supervised training of the output layer of each candidate neural network using a set of training data; 

    evaluating a performance of each candidate neural network; and 

    selecting N initial neural networks from among the M candidate neural networks using the performances, N being an integer larger than 1 and smaller than M.


Claim 1 of the current application differs from claim 8 of the reference application in that claim 1 (instant) recites “A method for generating a neural network, the method comprising” whereas Claim 8 (reference) recites “A computer program product for generating a neural network, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for:”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to implement the computer program product of claim 8 the reference application as method by generating neural network of A computer program product utilizing computer with generic computer components. 
Dependent claims 2-7 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-14 of copending Application No. 15/875,575 (reference application) for the same rationale as discussed with respect to instant application claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2016/0328388 A1) in view of Suganuma et al. “A Genetic Programming Approach to Designing Convolutional Neural Network Architectures" and further in view of Wang et al. "A Comparison among three neural networks for text classification".
Regarding Claim 1:
Cao et al. teaches A method for generating a neural network, the method comprising (Page 12 Column 11 “ As shown in FIG. 5, the neural network includes input layer 502, output layer 506, and hidden layers 504. In this embodiment, there may be between zero and “n” hidden layers, where “n” is a real number greater than or equal to one. Input layer 502, output layer 506, and each hidden layer 504 includes a plurality of nodes (or “neurons”), designed as 502 a through 502 n for input layer 502, 506-1 a through 506-1 n for pseudo labels portion 508 of output layer 506, 506-2 a through 506-2 n for actual labels portion 510 of output layer 506, 504 a-a through 504 a-n for the first hidden layer 504, and 504 n-a through 504 n-n for the last hidden layer 504.” teaches generate neural network):
preparing, by a processor, a plurality of initial neural networks, each of which comprises an input layer containing one or more input nodes, a middle layer containing one or more middle nodes, and an output layer containing one or more output nodes (Page 12 Column 11 “As shown in FIG. 5, the neural network includes input layer 502, output layer 506, and hidden layers 504. In this embodiment, there may be between zero and “n” hidden layers, where “n” is a real number greater than or equal to one. Input layer 502, output layer 506, and each hidden layer 504 includes a plurality of nodes (or “neurons”), designed as 502 a through 502 n for input layer 502, 506-1 a through 506-1 n for pseudo labels portion 508 of output layer 506, 506-2 a through 506-2 n for actual labels portion 510 of output layer 506, 504 a-a through 504 a-n for the first hidden layer 504, and 504 n-a through 504 n-n for the last hidden layer 504” and Column 2 line 8-12 “The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention” teaches neural network contain input, output and middle layer with each has one or more nodes by the processor);
Cao et al. doesn’t teach and generating, by the processor, a new neural network comprising a new middle layer containing one or more middle nodes based on the middle nodes of the middle layers of the plurality of initial neural networks.
However, Suganuma et al. teaches and generating, by the processor, a new neural network comprising a new middle layer containing one or more middle nodes based on the middle nodes of the middle layers of the plurality of initial neural networks (Page 499 Section 3.2 Evolutionary Algorithm “we want to evaluate some candidate solutions in parallel at each generation. Therefore, we apply the mutation operator” and Page 501 Section 4.2 Experimental Setting “We have implemented our methods using the Chainer [34] (version 1.16.0) framework and run the experiments on the machines with 3.2GHz CPU, 32GB RAM, and two NVIDIA GeForce GTX 1080 (or two GTX 1070) GPUs”and Page 499 Figure 1, teaches evaluating middle nodes of the middle layers and Figure 1 teaches middle layer (white square in figure 1) containing one or more nodes, using CPU (correspond to processor) to run the experiment). 
Cao et al. and Suganuma et al. are analogous art because they are directed to classification using neural network.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, and generating, by the processor, a new neural network comprising a new middle layer containing one or more middle nodes based on the middle nodes of the middle layers of the plurality of initial neural networks as taught by Suganuma et al. to the disclosed invention of Cao et al. 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “Our method directly encodes the CNN architectures based on CGP [8, 21, 22] and uses the highly functional modules as the node functions. The CNN architecture defined by CGP is trained using a training dataset, and the validation accuracy is assigned as the fitness of the architecture. Then, the architecture is optimized to maximize the validation accuracy by the evolutionary algorithm. Figure 1 illustrates an overview of our method.”(Suganuma et al., Page 498 Section 3 Cnn Architecture Design Using Cartesian Genetic Programming).

Cao et al. in view of Suganuma et al. doesn’t teach and performing supervised training of the output layer of each initial neural network using a set of training data.
However, Wang et al. teaches and performing supervised training of the output layer of each initial neural network using a set of training data (Page 3 Section 4.2 Training “The training of the RBF network should be divided into two processes……The other is supervised learning, which adjusts the weight vector between the hidden and output layer” teaches performing supervised training on initial output neural networks3P201703879US01PATENT).
Cao et al., Suganuma et al. and Wang et al. are analogous art because they are directed to neural network which is used for solving classifying problems.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, and performing supervised training of the output layer of each initial neural network using a set of training data as taught by Wang et al. to the disclosed invention of Cao et al. in view of Suganuma et al. 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “network is a three-layer feed-forward neural network, between the input and the output layers there is a “hidden layer”.” and “The RBF network shows its quickness in training….RBF nodes can be joined with competitive nodes to constitute a Probabilistic network which is also used in solving classifying problems” (Wang et al., Page 2 Section 4.1 Structure and Page 4 Section 7 Conclusions).

Regarding Claim 6: 
Cao et al. in view of Suganuma et al. further in view of Wang et al. the method as recited in claim 1.  
Cao et al. further wherein the preparing of the plurality of initial neural networks comprises (Page 12 Column 11 “ As shown in FIG. 5, the neural network includes input layer 502, output layer 506, and hidden layers 504. In this embodiment, there may be between zero and “n” hidden layers, where “n” is a real number greater than or equal to one. Input layer 502, output layer 506, and each hidden layer 504 includes a plurality of nodes (or “neurons”), designed as 502 a through 502 n for input layer 502, 506-1 a through 506-1 n for pseudo labels portion 508 of output layer 506, 506-2 a through 506-2 n for actual labels portion 510 of output layer 506, 504 a-a through 504 a-n for the first hidden layer 504, and 504 n-a through 504 n-n for the last hidden layer 504.” teaches neural network contain input, output and middle layer with each has one or more nodes).  
obtaining N initial conditions, N being an integer larger than 1, each condition corresponding to one of the initial neural networks (Page 12 column 11-12 “provided inputs (for example, words, phrases, and/or documents)…….each input word or phrase is initially provided with an input vector which…..is randomly initialized. For longer inputs (such as documents), the input is divided into multiple parts, where each part includes its own vector representation” teaches input (initial neural network) provide own vector representations (conditions)).
Wang et al. further teaches  and performing unsupervised training of the middle layer of each initial neural network using the corresponding initial condition (Page 3 Section 4.2 Training “first is unsupervised learning, which adjusts the weight vector between the input and hidden layer.” teaches unsupervised training performed between middle layer and input layer);
Cao et al., Suganuma et al. and Wang et al. are analogous art because they are directed to neural network which is used for solving classifying problems.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, performing unsupervised training of the middle layer of each initial neural network using the corresponding initial condition as taught by Wang et al. to the disclosed invention of Cao et al. in view of Suganuma et al. 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “network is a three-layer feed-forward neural network, between the input and the output layers there is a “hidden layer”.” and “The RBF network shows its quickness in training….RBF nodes can be joined with competitive nodes to constitute a Probabilistic network which is also used in solving classifying problems” (Wang et al., Page 2 Section 4.1 Structure and Page 4 Section 7 Conclusions).
Regarding claim 7: 
Cao et al. in view of Suganuma et al. further in view of Wang et al. The method as recited in claim 1.
Cao et al. further teaches wherein the preparing of the plurality of initial neural networks comprises (Page 12 Column 11 “ As shown in FIG. 5, the neural network includes input layer 502, output layer 506, and hidden layers 504. In this embodiment, there may be between zero and “n” hidden layers, where “n” is a real number greater than or equal to one. Input layer 502, output layer 506, and each hidden layer 504 includes a plurality of nodes (or “neurons”), designed as 502 a through 502 n for input layer 502, 506-1 a through 506-1 n for pseudo labels portion 508 of output layer 506, 506-2 a through 506-2 n for actual labels portion 510 of output layer 506, 504 a-a through 504 a-n for the first hidden layer 504, and 504 n-a through 504 n-n for the last hidden layer 504.” teaches neural network contain input, output and middle layer with each has one or more nodes):
obtaining M initial conditions, M being an integer larger than 2, each condition corresponding to one of M candidate neural networks (Page 12 column 11-12 “provided inputs (for example, words, phrases, and/or documents)…….each input word or phrase is initially provided with an input vector which…..is randomly initialized. For longer inputs (such as documents), the input is divided into multiple parts, where each part includes its own vector representation” teaches input (initial neural network) provide own vector representations (conditions)). 
Suganuma et al. further teaches and selecting N initial neural networks from among the M candidate neural networks using the performances (Page 500 Section 3.2 Evolutionary Algorithm “(3) Train the λ CNNs represented by offsprings C in parallel, and assign the validation accuracies as the fitness. (4) Apply the neutral mutation to parent P. (5) Select an elite individual from the set of P and C, and then replace P with the elite individual.” teaches best middle nodes picked after training result),
N being an integer larger than 1 and smaller than M (Page 499 Figure 1 teaches initial neural nodes more than 1 and less than candidate neural network). 
Cao et al. and Suganuma et al. are analogous art because they are directed to classification using neural network.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, and selecting N initial neural networks from among the M candidate neural networks using the performances, N being an integer larger than 1 and smaller than M as taught by Suganuma et al. to the disclosed invention of Cao et al. 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “Our method directly encodes the CNN architectures based on CGP [8, 21, 22] and uses the highly functional modules as the node functions. The CNN architecture defined by CGP is trained using a training dataset, and the validation accuracy is assigned as the fitness of the architecture. Then, the architecture is optimized to maximize the validation accuracy by the evolutionary algorithm. Figure 1 illustrates an overview of our method.”(Suganuma et al., Page 498 Section 3 Cnn Architecture Design Using Cartesian Genetic Programming).
Cao in view of Suganuma does not explicitly teach performing unsupervised training of the middle layer of each candidate neural network using the corresponding initial condition; performing supervised training of the output layer of each candidate neural network using a set of training data; evaluating a performance of each candidate neural network.
Wang et al. further teaches performing unsupervised training of the middle layer of each candidate neural network using the corresponding initial condition (Page 3 Section 4.2 Training “first is unsupervised learning, which adjusts the weight vector between the input and hidden layer.” teaches unsupervised training performed between middle layer and input layer);
performing supervised training of the output layer of each candidate neural network using a set of training data; evaluating a performance of each candidate neural network (Page 3 Section 4.2 Training “The training of the RBF network should be divided into two processes……The other is supervised learning, which adjusts the weight vector between the hidden and output layer.” teaches performing supervised training on initial neural network and update the weight using supervised learning).
   	Cao et al. Suganuma et al. and Wang et al. are analogous art because they are directed to neural network which is used for solving classifying problems.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, performing unsupervised training of the middle layer of each candidate neural network using the corresponding initial condition; performing supervised training of the output layer of each candidate neural network using a set of training data; evaluating a performance of each candidate neural network as taught by Wang et al. to the disclosed invention of Cao et al. in view of Suganuma et al.  
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “network is a three-layer feed-forward neural network, between the input and the output layers there is a “hidden layer”.” and “The RBF network shows its quickness in training….RBF nodes can be joined with competitive nodes to constitute a Probabilistic network which is also used in solving classifying problems” (Wang et al., Page 2 Section 4.1 Structure and Page 4 Section 7 Conclusions).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2016/0328388 A1) in view of Suganuma et al. “A Genetic Programming Approach to Designing Convolutional Neural Network Architectures" and further in view of Wang et al. "A Comparison among three neural networks for text classification" and Kim et al. (US 2016/003050 A1).

Regarding Claim 2: 
Cao et al. in view of Suganuma et al. further in view of Wang et al. teaches The method as recited in claim 1.
Cao et al. further teach and wherein the generating of the new neural network comprises (Page 12 Column 11 “ As shown in FIG. 5, the neural network includes input layer 502, output layer 506, and hidden layers 504. In this embodiment, there may be between zero and “n” hidden layers, where “n” is a real number greater than or equal to one. Input layer 502, output layer 506, and each hidden layer 504 includes a plurality of nodes (or “neurons”), designed as 502 a through 502 n for input layer 502, 506-1 a through 506-1 n for pseudo labels portion 508 of output layer 506, 506-2 a through 506-2 n for actual labels portion 510 of output layer 506, 504 a-a through 504 a-n for the first hidden layer 504, and 504 n-a through 504 n-n for the last hidden layer 504.” Teaches generate neural network):
Suganuma et al. further teaches selecting one or more of the middle nodes of the N initial neural networks; and including the selected one or more middle nodes in the new middle layer of the new neural network (Page 500 Section 3.2 Evolutionary Algorithm “Select an elite individual from the set of P and C, and then replace P with the elite individual” and Page 499 Figure 1, as shown in figure 1 from the initial middle layer (correspond to white square box which is between I and O square box) select middle nodes and selected middle nodes are include in neural network).
Cao et al. and Suganuma et al. are analogous art because they are directed to classification using neural network.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, selecting one or more of the middle nodes of the N initial neural networks; and including the selected one or more middle nodes in the new middle layer of the new neural network as taught by Suganuma et al. to the disclosed invention of Cao et al. 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “Our method directly encodes the CNN architectures based on CGP [8, 21, 22] and uses the highly functional modules as the node functions. The CNN architecture defined by CGP is trained using a training dataset, and the validation accuracy is assigned as the fitness of the architecture. Then, the architecture is optimized to maximize the validation accuracy by the evolutionary algorithm. Figure 1 illustrates an overview of our method.”(Suganuma et al., Page 498 Section 3 Cnn Architecture Design Using Cartesian Genetic Programming).
Cao in view of Suganuma further in view of Wang of does not explicitly teach wherein the plurality of initial neural networks comprises N initial neural networks, N being an integer larger than 1. 
However, Kim et al. teaches wherein the plurality of initial neural networks comprises N initial neural networks, N being an integer larger than 1 (Page 3 Paragraph 0076 “Although FIG. 1 illustrates three artificial neural networks 51, 52, and 53” teaches initial neural networks wherein neural network more than 1). 
Cao et al., Suganuma et al., Wang et al. and Kim et al. are analogous art because they are directed to using neural networks in which a correlation between features is learned.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, wherein the plurality of initial neural networks comprises N initial neural networks, N being an integer larger than 1 as taught by Kim et al. to the disclosed invention of Cao et al in view of Suganuma et al. further in view of Wang et al.  
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “The image registration device 1 may perform image registration using a plurality of pre-trained artificial neural networks 50 (51,52, and 53). Although FIG. 1 illustrates three artificial neural networks 51, 52, and 53, it is understood that one or more other exemplary embodiments are not limited thereto, and the number of pre-trained artificial neural networks may be greater or less than three” and “The first image and the second image have different features. Therefore, in order to extract features from the first image and the second image, the different artificial neural networks 51 and 52 may be used” (Kim et al. Page 3 Paragraph 0076 and Paragraph 0085).

Regarding Claim 3: 
Cao et al. in view of Suganuma et al. further in view of Wang et al. and further in view of Kim et al. teaches The method as recited in claim 2.  
Suganuma et al. further teaches wherein the selecting of the one or more of the middle nodes of the N initial neural networks comprises (Page 500 Section 3.2 Evolutionary Algorithm “Select an elite individual from the set of P and C, and then replace P with the elite individual” and Page 499 Figure 1, as shown in figure 1 from the initial middle layer (correspond to white square box which is between I and O square box) select middle nodes and selected middle nodes are include in neural network):
and selecting at least one of the middle nodes in the middle layer (Page 500 Section 3.2 Evolutionary Algorithm   “(3) Train the λ CNNs represented by offsprings C in parallel, and assign the validation accuracies as the fitness. (4) Apply the neutral mutation to parent P. (5) Select an elite individual from the set of P and C, and then replace P with the elite individual” and Page 499 Figure 1, as shown in figure 1 from the initial middle layer (correspond to white square box which is between I and O square box), best middle nodes picked)
such that selected middle nodes contribute to an output from the output layer to a greater degree than non-selected middle nodes (Page 599 “not all of the nodes are connected to the output nodes. Node No. 5 on the left side of Figure 2 is an inactive node” and Page 499 – 500 Section 3.2 Evolutionary Algorithm “To efficiently use the computational resource, we want to evaluate some candidate solutions in parallel at each generation. Therefore, we apply the mutation operator until at least one active node changes for reproducing the candidate solution…Select an elite individual from the set of P and C, and then replace P with the elite individual. (6) Return to step 2 until a stopping criterion is satisfied.” and page 499 Fig 1. teaches connection between in output layer and middle layers (correspond to white square box which is between I and O square box as shown in figure 1) and apply mutation to active node (correspond to select middle node) which contribute to reproducing the candidate solution (correspond to output) greater than inactive node (correspond to non-selected middle node)).
Cao et al. and Suganuma et al. are analogous art because they are directed to classification using neural network.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, wherein the selecting of the one or more of the middle nodes of the N initial neural networks… and selecting at least one of the middle nodes in the middle layer ….such that selected middle nodes contribute to an output from the output layer to a greater degree than non-selected middle nodes  as taught by Suganuma et al. to the disclosed invention of Cao et al. 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “Our method directly encodes the CNN architectures based on CGP [8, 21, 22] and uses the highly functional modules as the node functions. The CNN architecture defined by CGP is trained using a training dataset, and the validation accuracy is assigned as the fitness of the architecture. Then, the architecture is optimized to maximize the validation accuracy by the evolutionary algorithm. Figure 1 illustrates an overview of our method.”(Suganuma et al., Page 498 Section 3 Cnn Architecture Design Using Cartesian Genetic Programming).
Kim et al. further teaches obtaining K different sets of training data, K being an integer more than 1 (Page 4 paragraph [0093] “In this manner, training data 41 and 42 used for learning of the first artificial neural network 51 and the second artificial neural network 52 are different. Even when the first artificial neural network 51 and the second artificial neural network 52 have the same structure, the connection strengths W11 to W14 of the first artificial neural network 51 and the connection strengths W21 to W24 of the second artificial neural network 52 are different” and Figure 1. teaches learning device (40) containing more than 1 set of training data (41, 42, 43));
performing supervised training on the N initial neural networks with each of the K different sets of training data (Page 7 Paragraph [0157] “The third artificial neural network 53 may have a multilayer perceptron structure. For example, as illustrated in FIG. 11, the third artificial neural network 53 may include a plurality of conversion layers L31 to L35” and Page 7 paragraph [0159] “converted connection strengths W31 to W36 of units are determined by supervised learning” and Figure 14 and Figure 1, teaches train neural networks (for example 53 in figure 1) using supervised learning with more than 1 training data (for example 43 in figure 1))
to obtain K training results for each of the N initial neural networks (Page 8 paragraph [0166-0167] “The learning device 40 performs multilayer learning of the artificial neural network 50 (operation S523)...... In the multilayer learning operation, the converted connection strengths W31 to W36 of the third artificial neural network 53 are adjusted” and Page 4 Paragraph [0093] “of updating the connection strengths W11 to W14 using training data 41 and 42 and” and “Page 4 paragraph [0093] “In this manner, training data 41 and 42 used for learning of the first artificial neural network51 and the second artificial neural network 52 are different” teaches multiple neural networks receive multiple training data);
of the N initial neural networks using the K training results (Page 4 paragraph [paragraph [0093] “In this manner, training data 41 and 42 used for learning of the first artificial neural network 51 and the second artificial neural network 52 are different. Even when the first artificial neural network 51 and the second artificial neural network 52 have the same structure, the connection strengths W11 to W14 of the first artificial neural network 51 and the connection strengths W21 to W24 of the second artificial neural network 52 are different” and Page 4 Paragraph [0093] “of updating the connection strengths W11 to W14 using training data 41 and 42” and Figure 1. teaches using training data update neural network connection).
Cao et al., Suganuma et al., Wang et al. and Kim et al. are analogous art because they are directed to using neural networks in which a correlation between features is learned.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, obtaining K different sets of training data, K being an integer more than 1; performing supervised training on the N initial neural networks with each of the K different sets of training data to obtain K training results for each of the N initial neural networks ….. of the N initial neural networks using the K training results as taught by Kim et al. to the disclosed invention of Cao et al. in view of Suganuma et al. 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “The image registration device 1 may perform image registration using a plurality of pre-trained artificial neural networks 50 (51,52, and 53). Although FIG. 1 illustrates three artificial neural networks 51, 52, and 53, it is understood that one or more other exemplary embodiments are not limited thereto, and the number of pre-trained artificial neural networks may be greater or less than three” and “The first image and the second image have different features. Therefore, in order to extract features from the first image and the second image, the different artificial neural networks 51 and 52 may be used” (Kim et al. Page 3 Paragraph 0076 and Paragraph 0085).
Regarding claim 4: 
Cao et al. in view of Suganuma et al. further in view of Wang et al. and further in view of Kim et al. teaches The method as recited in claim 2.
Suganuma et al. further teaches wherein the middle layer of each of the plurality of initial neural network comprises L middle nodes, L being an integer larger than 2, and wherein the number of the middle nodes in the new middle layer is equal to or less than L (Page 499 Figure 1. teaches initial middle layer (correspond to white square box which is between I and O square box) nodes larger than 2 and as shown new middle layers less than initial middle nodes).
 	Cao et al. and Suganuma et al. are analogous art because they are directed to classification using neural network.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, wherein the middle layer of each of the plurality of initial neural network comprises L middle nodes, L being an integer larger than 2, and wherein the number of the middle nodes in the new middle layer is equal to or less than L as taught by Suganuma et al. to the disclosed invention of Cao et al. 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “Our method directly encodes the CNN architectures based on CGP [8, 21, 22] and uses the highly functional modules as the node functions. The CNN architecture defined by CGP is trained using a training dataset, and the validation accuracy is assigned as the fitness of the architecture. Then, the architecture is optimized to maximize the validation accuracy by the evolutionary algorithm. Figure 1 illustrates an overview of our method”(Suganuma et al., Page 498 Section 3 Cnn Architecture Design Using Cartesian Genetic Programming).

Regarding Claim 5: 
Cao et al. in view of Suganuma et al. further in view of Wang et al. and further in view of Kim et al. teaches The method as recited in claim 2.  
Cao et al. teaches  wherein the generating of the new neural network further comprises (Page 12 Column 11 “ As shown in FIG. 5, the neural network includes input layer 502, output layer 506, and hidden layers 504. In this embodiment, there may be between zero and “n” hidden layers, where “n” is a real number greater than or equal to one. Input layer 502, output layer 506, and each hidden layer 504 includes a plurality of nodes (or “neurons”), designed as 502 a through 502 n for input layer 502, 506-1 a through 506-1 n for pseudo labels portion 508 of output layer 506, 506-2 a through 506-2 n for actual labels portion 510 of output layer 506, 504 a-a through 504 a-n for the first hidden layer 504, and 504 n-a through 504 n-n for the last hidden layer 504.” teaches generate neural network).
Suganuma et al. further teaches such that certain middle nodes are avoided (Page 500 Section 3.2 Evolutionary Algorithm “Apply the neutral mutation to parent P. (5) Select an elite individual from the set of P and C” teaches selecting set of p and c (middle nodes) after mutation which means certain middle nodes are avoided). 
Cao et al. and Suganuma et al. are analogous art because they are directed to classification using neural network.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, such that certain middle nodes are avoided are avoided as taught by Suganuma et al. to the disclosed invention of Cao et al. 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “Our method directly encodes the CNN architectures based on CGP [8, 21, 22] and uses the highly functional modules as the node functions. The CNN architecture defined by CGP is trained using a training dataset, and the validation accuracy is assigned as the fitness of the architecture. Then, the architecture is optimized to maximize the validation accuracy by the evolutionary algorithm. Figure 1 illustrates an overview of our method” (Suganuma et al., Page 498 Section 3 Cnn Architecture Design Using Cartesian Genetic Programming).
Wang et al. further teaches performing unsupervised training on the selected middle nodes (Page 2 Section 4.2 “are input to the first layer and fanned out to the hidden layer. ….. functions turn the input to output, adjusting the weight of the input to the hidden layer” and Page 3 Section 4.2 Training “first is unsupervised learning, which adjusts the weight vector between the input and hidden layer” teaches hidden nodes (middle nodes) updated using unsupervised training)
the unsupervised training comprising biasing the middle nodes (Page 3 Section 4.2 Training “first is unsupervised learning, which adjusts the weight vector between the input and hidden layer” teaches unsupervised learning applied to the hidden nodes (middle nodes)).  
Cao et al., Suganuma et al., Kim et al. and Wang et al. are analogous art because they are directed to neural network which is used for solving classifying problems.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, performing unsupervised training on the selected middle nodes, the unsupervised training comprising biasing the middle nodes as taught by Wang et al. to the disclosed invention of Cao et al. in view of Suganuma et al. and Kim et al. 
One of ordinary skill in the arts would have been motivated to make this modification in order to provide users “network is a three-layer feed-forward neural network, between the input and the output layers there is a “hidden layer”” and “The RBF network shows its quickness in training….RBF nodes can be joined with competitive nodes to constitute a Probabilistic network which is also used in solving classifying problems” (Wang et al., Page 2 Section 4.1 Structure and Page 4 Section 7 Conclusions).



Response to Arguments
Applicant's arguments filed on 07/24/2022 with respect to double patenting rejection to Claims 1-7 have been fully considered.
Regarding Claims 1-7, Applicant asserts “Since none of the claims have been allowed in the present Application, Applicant defers responding to this rejection” (Remarks Pg. 5). 
Examiner response: 
The examiner respectfully disagrees. First, according to MPEP § 804.01, “A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). In determining whether a nonstatutory basis exists for a double patenting rejection, the first question to be asked is: is any invention claimed in the application anticipated by, or an obvious variation of, an invention claimed in the patent? If the answer is yes, then a nonstatutory double patenting rejection may be appropriate. Nonstatutory double patenting requires rejection of an application claim when the claimed subject matter is not patentably distinct from the subject matter claimed in a commonly owned patent, or a non-commonly owned patent but subject to a joint research agreement as set forth in 35 U.S.C. 102(c)  or pre-AIA  35 U.S.C. 103(c)(2) and (3), when the issuance of a second patent would provide unjustified extension of the term of the right to exclude granted by a patent. See Eli Lilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 58 USPQ2d 1869 (Fed. Cir. 2001); Ex parte Davis, 56 USPQ2d 1434, 1435-36 (Bd. Pat. App. & Inter. 2000).” (emphasis added). Second, Applicant did not provide specific arguments as to the double patent rejection. Therefore, the non-statutory double patenting rejection to claims 1-7 is maintained.

Applicant's arguments filed on 07/24/2022 with respect to the 35 U.S.C. 103 rejection to Claim 1 have been fully considered but not persuasive.
Applicant asserts that “There is no language in Suganuma that teaches generating a new neural network comprising a new middle layer containing one or more middle nodes based on the middle nodes of the middle layers of the plurality of initial neural networks. 
Instead, Suganuma is simply focused on presenting the CNN architectures based on Cartesian genetic programming. In particular, Suganuma teaches automatically constructing CNN architectures for an image classification task based on Cartesian genetic programming. See, e.g., page 497. There is no discussion in Suganuma regarding such CNN architecture comprising a new middle layer containing one or more middle nodes based on the middle nodes of the middle layers of the initial neural networks” (Remarks, Pg. 12-13).

Examiner response: 
The examiner respectfully disagrees. As discussed in the rejection above, Suganuma et al. teaches “generating a new neural network comprising a new middle layer containing one or more middle nodes based on the middle nodes of the middle layers of the plurality of initial neural networks.” Suganuma et al. in Fig. 1 teaches CNN architecture wherein the white square box (Corresponds to middle layer) as shown in figure that white square box (corresponds to middle layer) are evaluated based on initial neural network of the white square box (corresponds to middle layer) wherein the white square box is corresponds to middle layer. Further Pg. 499 Section 3.2 Evolutionary Algorithm “To efficiently use the computational resource, we want to evaluate some candidate solutions in parallel at each generation. Therefore, we apply the mutation operator until at least one active node changes for reproducing the candidate solution” mutation apply to the active node (corresponds to middle node). Therefore, the 35 U.S.C. 103 rejection made in the previous office action is maintained.

Regarding Claim 1, Applicant asserts “There is no language in the cited passage of Wang that teaches or suggests performing supervised training of the output layer of each initial neural network using a set of training data. Instead, Wang simply teaches adjusting the weight vector between the hidden and output layer using supervised learning” (remarks Pg. 13). 

Examiner response: 
The examiner respectfully disagrees. As discussed in the rejection above, Wang et al. teaches “performing supervised training of the output layer of each initial neural network using a set of training data”. Wang et al. Page 3 Section 4.2 Training “The training of the RBF network should be divided into two processes……The other is supervised learning, which adjusts the weight vector between the hidden and output layer” teaches performing supervised training on initial output neural networks. Therefore, the 35 U.S.C. 103 rejection made in the previous office action is maintained.

Regarding Claim 1, Applicant asserts “Furthermore, what is the rational connection between generating a new neural network comprising a new middle layer containing one or more middle nodes based on the middle nodes of the middle layers of the plurality of initial neural networks (missing claim limitation) and optimizing the CNN architecture to maximize the validation accuracy (Examiner's reasoning)?” (Remarks Pg. 16-17).  

Examiner response: 
The examiner respectfully disagrees. According to MPEP 2144, “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").” (emphasis added)
In Cao et al., Fig. 5 teaches generating a neural network. Further, Cao et al. Pg. 7 Column 2 discussed constructing neural network that contains Input, middle and output layer. Moreover, Suganuma et al. Pg. 497 Section Abstract “we attempt to automatically construct CNN architectures for an image classification task based on Cartesian genetic programming (CGP).” Further, Suganuma et al. Fig. 1 teaches middle layer of neural network that select elite solution from the set. Therefore, It would be reasonable to combine Cao et al. and Suganuma et al.  to improve neural network of Cao et al. because of the following: “Our method directly encodes the CNN architectures based on CGP [8, 21, 22] and uses the highly functional modules as the node functions. The CNN architecture defined by CGP is trained using a training dataset, and the validation accuracy is assigned as the fitness of the architecture. Then, the architecture is optimized to maximize the validation accuracy by the evolutionary algorithm. Figure 1 illustrates an overview of our method” (Suganuma et al., Page 498 Section 3). Further, it is reminded that “[The] reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).” See MPEP 2144.  


Applicant's arguments filed on 07/24/2022 with respect to the 35 U.S.C. 103 rejection to Claims 2-4 have been fully considered but not persuasive. 
Regarding Claim 2, Applicant asserts “Instead, as discussed above, Suganuma simply teaches selecting an elite individual from the set of P and C, and then replacing P with the elite individual. As understood by Applicant, the "P" corresponds to the parent and "C" corresponds to the offsprings which is generated by applying the forced mutation to P. See, e.g., page 500 of Suganuma. The Examiner has not explained how replacing the parent with the elite individual corresponds to including the selected middle node(s) in the new middle layer of the new neural network. Applicant requests clarification pursuant to 37 C.F.R. §1.104(c)(4). 
Furthermore, Cao simply teaches that the neural network includes an input layer, an output layer and hidden layers. Additionally, Kim simply teaches performing image registration using pre-trained artificial neural networks. Such disclosures do not teach or suggest selecting one or more of the middle nodes of the N initial neural networks” (Remarks Page 22)
Examiner response: 
The examiner respectfully disagrees. As discussed in the rejection above, Suganuma et al.  teaches “selecting one or more of the middle nodes of the N initial neural networks.” Suganuma in Fig. 1 teaches CNN architecture wherein the white square box (Corresponds to middle nodes). Further Pg. 500 Section 3.2 Evolutionary algorithms “Select an elite individual from the set of P and C, and then replace P with the elite individual” teach Selecting elite individual (corresponds to selecting one of the middle nodes) from the set of P and c (corresponds to initial neural networks).Therefore, the 35 U.S.C. 103 rejection made in the previous office action is maintained.

Regarding Claim 3, Applicant asserts “The Examiner has not explained how such a set of parents and offsprings corresponds to selecting at least one of the middle nodes in the middle layer of the N initial neural networks using the K training results, such that selected middle nodes contribute to an output from the output layer to a greater degree than non-selected middle nodes….. Having different connection strengths in the artificial neural networks does not imply selecting at least one of the middle nodes in the middle layer of the N initial neural networks using the K training results, such that selected middle nodes contribute to an output from the output layer to a greater degree than non-selected middle nodes” (Remarks, Page 25-26).

 Examiner response: 
The examiner respectfully disagrees. As discussed in the rejection above, Suganuma teaches “selecting at least one of the middle nodes in the middle layer of the N initial neural networks using the K training results, such that selected middle nodes contribute to an output from the output layer to a greater degree than non-selected middle nodes.” Suganuma et al. Pg. 500 Section 3.2 “Select an elite individual from the set of P and C, and then replace P with the elite individual” teaches selecting elite individual (corresponds to best middle nodes are picked) from the set. Suganuma et al. as shown in fig.1 from initial white square box (corresponds to middle layer). Further Suganuma et al. Pg. 499 Section 3.2 “To efficiently use the computational resource, we want to evaluate some candidate solutions in parallel at each generation. Therefore, we apply the mutation operator until at least one active node changes for reproducing the candidate solution” teaches applying mutation to at least one active node (corresponds to greater degree than non-selected middle nodes) changes for reproducing the candidate solution (corresponds to output). Further, Kim et al. Page 4 para [0093] “In this manner, training data 41 and 42 used for learning of the first artificial neural network 51 and the second artificial neural network 52 are different” teaches neural networks  trained using different training results. Therefore, the 35 U.S.C. 103 rejection made in the previous office action is maintained.

Regarding Claim 4, Applicant asserts “There is no language in the cited passage that teaches or suggests that the middle layer of each of the plurality of initial neural network comprises L middle nodes, L being an integer larger than 2, and where the number of the middle nodes in the new middle layer is equal to or less than L. Instead, Suganuma simply teaches constructing CNN architectures for an image classification task based on Cartesian genetic programming.”
Examiner response: 
The examiner respectfully disagrees. As discussed in the rejection above, Suganuma et al. teaches “the middle layer of each of the plurality of initial neural network comprises L middle nodes, L being an integer larger than 2, and where the number of the middle nodes in the new middle layer is equal to or less than L”. Suganuma et al. Fig. 1 teaches CNN architecture wherein the white square box (Corresponds to middle layer) as shown in figure that white square box (corresponds to middle layer) are evaluated based on initial neural network of the white square box (corresponds to middle layer). Therefore, the 35 U.S.C. 103 rejection made in the previous office action is maintained.

Regarding Claim 2, Applicant asserts “Furthermore, what is the rational connection between selecting one or more of the middle nodes of the N initial neural networks (missing claim limitation) and optimizing the CNN architecture to maximize the validation accuracy (Examiner's reasoning)? Additionally, what is the rational connection between including the selected one or more middle nodes in the new middle layer of the new neural network (missing claim limitation) and optimizing the CNN architecture to maximize the validation accuracy (Examiner's reasoning)?” (Remarks Page 29-30).  
Examiner response: 
The examiner respectfully disagrees. According to MPEP 2144,
“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").” (emphasis added)
In Cao et al., Fig. 5 teaches generating a neural network. Further, Cao et al. Pg. 7 Column 2 discussed constructing neural network that contains Input, middle and output layer. Moreover, Suganuma et al. Pg. 497 Section Abstract “we attempt to automatically construct CNN architectures for an image classification task based on Cartesian genetic programming (CGP).” Further, Suganuma et al. Fig. 1 teaches middle layer of neural network that select elite solution from the set. Therefore, It would be reasonable to combine Cao et al. and Suganuma et al. to improve neural network of Cao et al. because of the following: “Our method directly encodes the CNN architectures based on CGP [8, 21, 22] and uses the highly functional modules as the node functions. The CNN architecture defined by CGP is trained using a training dataset, and the validation accuracy is assigned as the fitness of the architecture. Then, the architecture is optimized to maximize the validation accuracy by the evolutionary algorithm. Figure 1 illustrates an overview of our method” (Suganuma et al., Page 498 Section 3). Further, it is reminded that “[The] reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).” See MPEP 2144.  

Regarding Claim 3, Applicant asserts “Furthermore, what is the rational connection between selecting at least one of the middle nodes in the middle layer... such that selected middle nodes contribute to an output from the output layer to a greater degree than non-selected middle nodes (missing claim limitation) and optimizing the CNN architecture to maximize the validation accuracy (Examiner's reasoning)?” (Remarks Page 33).  
Examiner response: 
This argument has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in this argument. A newly recited prior art, (Kim (US-20160093050-A1)) has been applied to teach the limitations referred to in this argument.

Regarding Claim 3, Applicant asserts “Furthermore, what is the rational connection between obtaining K different sets of training data, K being an integer more than 1 (missing claim limitation) and extracting features from the images (Examiner's reasoning)? Additionally, what is the rational connection between performing supervised training on the N initial neural networks with each of the K different sets of training data to obtain K training results for each of the N initial neural networks (missing claim limitation) and extracting features from the images (Examiner's reasoning)? Furthermore, what is the rational connection between selecting at least one of the middle nodes in the middle layer of the N initial neural networks using the K training results (missing claim limitation) and extracting features from the images (Examiner's reasoning)?” (Remarks Page 36).  
Examiner response: 
The examiner respectfully disagrees. According to MPEP 2144,
“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").” (emphasis added)
In Cao et al., Fig. 5 teaches generating a neural network. Further, Cao et al. Pg. 7 Column 2 discussed constructing neural network that contains Input, middle and output layer. Moreover, Suganuma et al. Pg. 497 Section Abstract “we attempt to automatically construct CNN architectures for an image classification task based on Cartesian genetic programming (CGP).” Further, Suganuma et al. Fig. 1 teaches middle layer of neural network that select elite solution from the set. Moreover, Kim et al. Pg. 4 para [0093] “In this manner, training data 41 and 42 used for learning of the first artificial neural network 51 and the second artificial neural network 52 are different”. Therefore, It would be reasonable to combine Kim et al. and Cao et al. in view of Suganuma et al. to improve neural network of Cao et al. because of the following: “The first image and the second image have different features. Therefore, in order to extract features from the first image and the second image, the different artificial neural networks 51 and 52 may be used”(Kim et al., Page 4 Paragraph [0085]). Further, it is reminded that “[The] reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).” See MPEP 2144.  


Regarding Claim 4, Applicant asserts “Furthermore, what is the rational connection between having the middle layer of each of the plurality of initial neural network comprises L middle nodes, L being an integer larger than 2 (missing claim limitation) and optimizing the CNN architecture to maximize the validation  accuracy  (Examiner's reasoning)? Additionally, what is the rational connection between having the number of the middle nodes in the new middle layer be equal to or less than L (missing claim limitation) and optimizing the CNN architecture to maximize the validation accuracy (Examiner's reasoning)?” (Remarks Page 39-40).  
Examiner response: 
The examiner respectfully disagrees. According to MPEP 2144,
“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").” (emphasis added)
In Cao et al., Fig. 5 teaches generating a neural network. Further, Cao et al. Pg. 7 Column 2 discussed constructing neural network that contains Input, middle and output layer. Moreover, Suganuma et al. Pg. 497 Section Abstract “we attempt to automatically construct CNN architectures for an image classification task based on Cartesian genetic programming (CGP).” Further, Suganuma et al. Fig. 1 teaches middle layer of neural network that select elite solution from the set. Therefore, It would be reasonable to combine Cao et al. and Suganuma et al. to improve neural network of Cao et al. because of the following: “Our method directly encodes the CNN architectures based on CGP [8, 21, 22] and uses the highly functional modules as the node functions. The CNN architecture defined by CGP is trained using a training dataset, and the validation accuracy is assigned as the fitness of the architecture. Then, the architecture is optimized to maximize the validation accuracy by the evolutionary algorithm. Figure 1 illustrates an overview of our method” (Suganuma et al., Page 498 Section 3). Further, it is reminded that “[The] reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).” See MPEP 2144.  


Applicant's arguments filed on 07/24/2022 with respect to the 35 U.S.C. 103 rejection to Claim 5 have been fully considered but not persuasive. 
Regarding Claim 5, Applicant asserts “There is no language in the cited passages of Cao, Suganuma and Wang that teaches or suggests performing unsupervised training on the selected middle nodes. Instead, Wang simply teaches adjusting the weight vector between the input and hidden layer by unsupervised learning. 
Neither is there any language in the cited passages of Cao, Suganuma and Wang that teaches or suggests that the unsupervised training comprising biasing the middle nodes such that certain middle nodes are avoided. 
Instead, Wang simply teaches adjusting the weight vector between the input and hidden layer by unsupervised learning” (Remarks Page 41-42).  

Examiner response: 
The examiner respectfully disagrees. As discussed in the rejection above, Wang et al. teaches “performing unsupervised training on the selected middle nodes”. Wang et al. Page 2 Section 4.2 “are input to the first layer and fanned out to the hidden layer. ….. functions turn the input to output, adjusting the weight of the input to the hidden layer” teaches hidden nodes (middle nodes) updated using unsupervised training. Therefore, the 35 U.S.C. 103 rejection made in the previous office action is maintained.

Regarding Claim 5, Applicant asserts “Furthermore, what is the rational connection between having the unsupervised training comprise biasing the middle nodes such that certain middle nodes are avoided (missing claim limitation) and optimizing the CNN architecture to maximize the validation accuracy (Examiner's reasoning)?” (Remarks Page 45).  

Examiner response: 
The examiner respectfully disagrees. According to MPEP 2144,
“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").” (emphasis added)
In Cao et al., Fig. 5 teaches generating a neural network. Further, Cao et al. Pg. 7 Column 2 discussed constructing neural network that contains Input, middle and output layer. Moreover, Suganuma et al. Pg. 497 Section Abstract “we attempt to automatically construct CNN architectures for an image classification task based on Cartesian genetic programming (CGP).” Further, Suganuma et al. Fig. 1 teaches middle layer of neural network that select elite solution from the set. Therefore, It would be reasonable to combine Cao et al. and Suganuma et al. to improve neural network of Cao et al. because of the following: “Our method directly encodes the CNN architectures based on CGP [8, 21, 22] and uses the highly functional modules as the node functions. The CNN architecture defined by CGP is trained using a training dataset, and the validation accuracy is assigned as the fitness of the architecture. Then, the architecture is optimized to maximize the validation accuracy by the evolutionary algorithm. Figure 1 illustrates an overview of our method” (Suganuma et al., Page 498 Section 3). Further, it is reminded that “[The] reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).” See MPEP 2144.  

Regarding Claim 5, Applicant asserts “Furthermore, what is the rational connection  between  performing unsupervised training on the selected middle nodes, where the unsupervised training comprises biasing the middle nodes (missing claim limitations) and solving classifying problems (Examiner's reasoning)?” (Remarks Page 48).  
Examiner response: 
The examiner respectfully disagrees. According to MPEP 2144,
“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").” (emphasis added)
In Cao et al., Fig. 5 teaches generating a neural network. Further, Cao et al. Pg. 7 Column 2 discussed constructing neural network that contains Input, middle and output layer. Moreover, Suganuma et al. Pg. 497 Section Abstract “we attempt to automatically construct CNN architectures for an image classification task based on Cartesian genetic programming (CGP).” Further, Suganuma et al. Fig. 1 teaches middle layer of neural network that select elite solution from the set. Wang et al. Pg. 3 Section 4.2 “first is unsupervised learning, which adjusts the weight… The other is supervised learning, which adjusts the weight vector between the hidden and output layer”. Therefore, It would be reasonable to combine Wang et al. and Cao et al. in view of Suganuma et al. to improve neural network of Cao et al. because of the following: “network is a three-layer feed-forward neural network, between the input and the output layers there is a “hidden layer”.” and “The RBF network shows its quickness in training” (Wang et al., Page 2 Section 4.1 and Page 4 Section 7). Further, it is reminded that “[The] reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).” See MPEP 2144.  


Applicant's arguments filed on 07/24/2022 with respect to the 35 U.S.C. 103 rejection to Claims 6-7 have been fully considered but not persuasive. 
Regarding Claim 6, Applicant asserts “There is no language in the cited passages of Cao and Wang that teaches or suggests obtaining N initial conditions, N being an integer larger than 1, each condition corresponding to one of the initial neural networks. Instead, Cao simply teaches that each input word or phrase is initially provided with an input vector which, in many cases, is randomly initialized. The Examiner has not explained how each word or phrase corresponds to a condition corresponding to one of the initial neural networks. 
Neither is there any language in the cited passages of Cao and Wang that teaches or suggests performing unsupervised training of the middle layer of each 
initial neural network using the corresponding initial condition. Instead, Wang simply teaches adjusting the weight vector between the input and hidden layer using unsupervised learning.” (Remarks Page 49-50)
Examiner response: 
The examiner respectfully disagrees. As discussed in the rejection above, Cao et al. teaches “obtaining N initial conditions, N being an integer larger than 1, each condition corresponding to one of the initial neural network”. Pg. 12 Column 11-12 “provided inputs (for example, words, phrases, and/or documents)…….each input word or phrase is initially provided with an input vector which…..is randomly initialized. For longer inputs (such as documents), the input is divided into multiple parts, where each part includes its own vector representation” teaches input (corresponds to initial neural network) because neural network contains layer of input and input provide own vector representations (corresponds to conditions). Further, Wang et al. teaches “performing supervised training of the output layer of each initial neural network using a set of training data”. Wang et al. Page 3 Section 4.2 Training “The training of the RBF network should be divided into two processes……The other is supervised learning, which adjusts the weight vector between the hidden and output layer” teaches performing supervised training on initial output neural networks. Therefore, the 35 U.S.C. 103 rejection made in the previous office action is maintained.

Regarding Claim 7, Applicant asserts “Neither is there any language in the cited passages of Cao, Suganuma and Wang that teaches or suggests performing unsupervised training of the middle layer of each candidate neural network using the corresponding initial condition. Instead, Wang simply teaches adjusting the weight vector between the input and hidden layer using unsupervised learning. 
Neither is there any language in the cited passages of Cao, Suganuma and Wang that teaches or suggests performing supervised training of the output layer of each candidate neural network using a set of training data. Instead, Wang simply teaches adjusting the weight vector between the hidden and output layer using supervised learning. 
Neither is there any language in the cited passages of Cao, Suganuma and Wang that teaches or suggests evaluating a performance of each candidate neural network. Instead, as discussed above, Wang simply teaches adjusting the weight vector between the hidden and output layer using supervised learning. The Examiner has not explained how adjusting such a weight vector corresponds to evaluating a performance of each candidate neural network. 
Neither is there any language in the cited passages of Cao, Suganuma and Wang that teaches or suggests selecting N initial neural networks from among the M candidate neural networks using the performances, N being an integer larger than 1 and smaller than M. Instead, Suganuma simply teaches selecting an elite individual from the set of P and C, and then replacing P with the elite individual. The Examiner has not explained how selecting an elite individual, as discussed in Suganuma, corresponds to selecting N initial neural networks from among the M candidate neural networks using the performances” (Remarks Page 51-52)
Examiner response: 
The examiner respectfully disagrees. As discussed in the rejection above, Cao et al. teaches “obtaining M initial conditions, M being an integer larger than 2, each condition corresponding to one of M candidate neural networks”. Pg. 12 Column 11-12 “provided inputs (for example, words, phrases, and/or documents)…….each input word or phrase is initially provided with an input vector which…..is randomly initialized. For longer inputs (such as documents), the input is divided into multiple parts, where each part includes its own vector representation” teach input (corresponds to initial neural network) because neural network contains layer of input and input provide own vector representations (corresponds to conditions). Wang et al. teach “performing unsupervised training of the middle layer of each candidate neural network using the corresponding initial condition”. Pg. 3 Section 4.2 “The first is unsupervised learning, which adjusts the weight vector between the input and hidden layer” unsupervised learning on the middle layer using each input sample (corresponds to initial conditions). Wang et al. teach “performing supervised training of the output layer of each candidate neural network using a set of training data”. Wang et al. Pg. 3 Section 4.2 “The other is supervised learning, which adjusts the weight vector between the hidden and output layer” teach Supervised training on the output layer for using each sample. Wang et al. teach “evaluating a performance of each candidate neural network”. Wang et al. pg. 2 Section 4.1 “the input vectors and the weight vectors, which have been adjusted by training process, is calculated. Each input sample is sorted to a class” evaluating each input sample to class (corresponds to solution). Suganuma et al. teach “selecting N initial neural networks from among the M candidate neural networks using the performances, N being an integer larger than 1 and smaller than M.” Suganuma et al. Pg. 500 Section 3.2 “Select an elite individual from the set of P and C, and then replace P with the elite individual” teach selection of solution. Suganuma et al. Figure 1 teach initial neural nodes more than 1 and less than candidate neural networks. Therefore, the 35 U.S.C. 103 rejection made in the previous office action is maintained.

Regarding Claim 6, Applicant asserts “Furthermore, what is the rational connection   between  performing unsupervised training of the middle layer of each initial neural network using the corresponding initial condition (missing claim limitation) and solving classifying problems (Examiner's reasoning)?” (Remarks Page 54)
Examiner response: 
The examiner respectfully disagrees. According to MPEP 2144,
“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").” (emphasis added)
In Cao et al., Fig. 5 teaches generating a neural network. Further, Cao et al. Pg. 7 Column 2 discussed constructing neural network that contains Input, middle and output layer. Moreover, Suganuma et al. Pg. 497 Section Abstract “we attempt to automatically construct CNN architectures for an image classification task based on Cartesian genetic programming (CGP).” Further, Suganuma et al. Fig. 1 teaches middle layer of neural network that select elite solution from the set. Wang et al. Pg. 3 Section 4.2 “first is unsupervised learning, which adjusts the weight… The other is supervised learning, which adjusts the weight vector between the hidden and output layer”. Therefore, It would be reasonable to combine Wang et al. and Cao et al. in view of Suganuma et al. to improve neural network of Cao et al. because of the following: “network is a three-layer feed-forward neural network, between the input and the output layers there is a “hidden layer”.” and “The RBF network shows its quickness in training” (Wang et al., Page 2 Section 4.1 and Page 4 Section 7). Further, it is reminded that “[The] reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).” See MPEP 2144.  

Regarding Claim 7, Applicant asserts “Furthermore, what is the rational connection between selecting N initial neural networks from among the M candidate neural networks using the performances, N being an integer larger than 1 and smaller than M (missing claim limitation) and optimizing the CNN architecture to maximize the validation accuracy (Examiner's reasoning)?” (Remarks Page 57-58)
Examiner response: 
The examiner respectfully disagrees. According to MPEP 2144,
“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").” (emphasis added)
In Cao et al., Fig. 5 teaches generating a neural network. Further, Cao et al. Pg. 7 Column 2 discussed constructing neural network that contains Input, middle and output layer. Moreover, Suganuma et al. Pg. 497 Section Abstract “we attempt to automatically construct CNN architectures for an image classification task based on Cartesian genetic programming (CGP).” Further, Suganuma et al. Fig. 1 teaches middle layer of neural network that select elite solution from the set. Therefore, It would be reasonable to combine Cao et al. and Suganuma et al.  to improve neural network of Cao et al. because of the following: “Our method directly encodes the CNN architectures based on CGP [8, 21, 22] and uses the highly functional modules as the node functions. The CNN architecture defined by CGP is trained using a training dataset, and the validation accuracy is assigned as the fitness of the architecture. Then, the architecture is optimized to maximize the validation accuracy by the evolutionary algorithm. Figure 1 illustrates an overview of our method” (Suganuma et al., Page 498 Section 3). Further, it is reminded that “[The] reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).” See MPEP 2144.  

Regarding Claim 7, Applicant asserts “Furthermore, what is the    rational connection  between  performing unsupervised training of the middle layer of each candidate neural network using the corresponding initial condition (missing claim limitation) and solving classifying problems (Examiner's reasoning)? Additionally, what is the rational connection between performing supervised training of the output layer of each candidate neural network using a set of training data (missing claim limitation) and solving classifying problems (Examiner's reasoning)? Furthermore, what is the rational connection between evaluating a performance of each candidate neural network (missing claim limitation) and solving classifying problems (Examiner's reasoning)?” (Remarks Page 61)
Examiner response: 
The examiner respectfully disagrees. According to MPEP 2144,
“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").” (emphasis added)
In Cao et al., Fig. 5 teaches generating a neural network. Further, Cao et al. Pg. 7 Column 2 discussed constructing neural network that contains Input, middle and output layer. Moreover, Suganuma et al. Pg. 497 Section Abstract “we attempt to automatically construct CNN architectures for an image classification task based on Cartesian genetic programming (CGP).” Further, Suganuma et al. Fig. 1 teaches middle layer of neural network that select elite solution from the set. Wang et al. Pg. 3 Section 4.2 “first is unsupervised learning, which adjusts the weight… The other is supervised learning, which adjusts the weight vector between the hidden and output layer”. Therefore, It would be reasonable to combine Wang et al. and Cao et al. in view of Suganuma et al. to improve neural network of Cao et al. because of the following: “network is a three-layer feed-forward neural network, between the input and the output layers there is a “hidden layer”.” and “The RBF network shows its quickness in training” (Wang et al., Page 2 Section 4.1 and Page 4 Section 7). Further, it is reminded that “[The] reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).” See MPEP 2144.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA PATEL whose telephone number is (571)272-6267. The examiner can normally be reached Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOKESHA G PATEL/Examiner, Art Unit 2125                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122